By the Court,

Bronson, J.
Parties are not bound to search the agency book every time they serve a paper. When these proceedings were commenced, Mr. Dean was the defendant’s law agent, and the plaintiff’s attorney was regular in continuing to serve papers upon him, so long as he acted as agent. If the defendant had advised Mr. Dean *642that he had appointed a new agent and no longer desired his gerv]-ceg> jy[ti Dean would not have received the papers, and would have told the plaintiff’s attorney of the change. The accident which has happened is chargeable to the defendant’s own neglect. But he swears to merits, and must be relieved on payment of costs.
Ordered accordingly.